Citation Nr: 1031645	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  05-30 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had service in the South Carolina Army National Guard 
with periods of active duty for training (ACDUTRA) from July 4, 
1954, to July 18, 1954; June 12, 1955, to June 26, 1955; July 1, 
1956, to July 15, 1956; June 9, 1957, to June 23, 1957; July 20, 
1958, to August 3, 1958; June 6, 1959 to June 21, 1959; July 16, 
1960, to July 31, 1960; August 6, 1961, to August 20, 1961; and 
July 1, 1962, to July 15, 1962, with further unspecified periods 
of service.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
which denied entitlement to service connection for right and left 
knee disabilities. 

In December 2008, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued the 
denial of the Veteran's claims for service connection for right 
and left knee disabilities (as reflected in a June 2010 
supplemental statement of the case (SSOC) and returned this 
matter to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service connection 
for right and left knee disabilities is warranted.  

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this appeal.  

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), has 
also held that the VCAA notice requirements applied to all 
elements of a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and any 
medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law and 
regulation.  A notice addressing these matters has not been 
provided.  Therefore, the Board finds that appropriate action 
should be taken to ensure adequate VCAA notice as to all elements 
of the claim are provided.

In his statement dated in May 2004, the Veteran indicated that 
his knee symptomatology makes it very difficult to work and that 
he has been receiving disability benefits from the Social 
Security Administration (SSA).  Those records have not been 
obtained by VA.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  
Thus, the Board finds that the RO should obtain and associate 
with the claims file a copy of SSA's determination on the 
Veteran's claim, as well as copies of all medical records 
underlying that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be provided an 
additional VCAA notice as required by 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The AMC/RO should obtain from the 
Social Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as well 
as the medical records relied upon 
concerning that claim.  If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in 
the claims folder.

3.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
treated the Veteran for any knee 
disabilities since May 2004.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

4.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If any benefit sought on appeal, for which 
a notice of disagreement has been filed, 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



